Citation Nr: 1613199	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1983.  The Veteran died in May 2012.  The appellant is claiming VA benefits as a surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was previously remanded by the Board in April 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ sent the appellant a development letter in September 2015.  In a May 2015 memorandum, the AOJ also determined that the Veteran's children have not filed separate claims for entitlement to DIC benefits.  The AOJ then readjudicated the appealed issues and issued a supplemental statement of the case.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

The issue of entitlement to service connection for the Veteran's cause of death and entitlement to DIC benefits for the Veteran's minor child, G. C., has been raised by the record in both a June 2012 claim from the child's mother and March 2013 statement from the child's mother, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The appellant married the Veteran in July 1989.

2. The appellant and the Veteran divorced in November 2004.

3. The Veteran died in May 2012.


CONCLUSIONS OF LAW

1. The criteria for recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2015).

2. As the appellant is not an eligible surviving spouse for the purpose of receiving VA death benefits, the claim for service connection for the cause of the Veteran's death is rendered moot, leaving no questions of fact or law to be decided by the Board on the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.312 (2015).
.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

VA has met its duty to notify the appellant.  In this case, the appellant was provided VCAA notice in an August 2012 letter that specifically notified as to what disabilities the Veteran was service connected for during his lifetime; that nexus evidence is required to relate the service-connected disabilities not yet service-connected condition caused or contributed to the Veteran's death; and the elements that must be met to show service connection for a not yet service-connected disability.  In addition, the August 2012 letter solicited information regard marital status, when the appellant lived with the Veteran, and other relevant information to support eligibility to be a surviving spouse, as well as to support the underlying claim for DIC.  

Regarding the duty to assist, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 
38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. 
§ 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

In this case, because the threshold question of the appellant's eligibility to be a claimant for DIC benefits has not been met, that is, the criteria for recognition as the surviving spouse of the Veteran for the purpose of receiving DIC benefits have not been met, the notification and assistance provisions are not applicable, as a claim for service connection for the cause of death cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board finds that the duties to notify and assist have been met. 

Laws and Regulations - Entitlement to Recognition as Surviving Spouse

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. 
§§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the person's marriage to the veteran must meet the requirements of 38 C.F.R. § 3.1(j) and be the spouse of the veteran at the time of the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The surviving spouse must also have lived with the veteran continuously from the date of the marriage to the date of the veteran's death except, as provided in 38 C.F.R. 
§ 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2015).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met). 

Entitlement to Recognition as Surviving Spouse - Analysis

The appellant contends that she is entitled to DIC benefits as the surviving spouse of the Veteran.  In her June 2012 claim, she wrote that her marriage to the Veteran ended in divorce in November 2004.  The appellant does not contest the fact that she and the Veteran were divorced in November 2004, never remarried, and were divorced at the time of the Veteran's death in May 2012.  Because the Veteran and the appellant were divorced at the time of his death, the appellant cannot be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, the claim of entitlement to DIC benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

Entitlement to Service Connection for the Cause of the Veteran's Death - Analysis

As part of this decision, the Board found that the appellant does not have surviving spouse status; therefore, the appellant does not have standing to bring a cause-of death claim under 38 C.F.R. § 3.312.  Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is without legal merit, and must be dismissed.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

As the appellant is not a surviving spouse of the Veteran, the claim for service connection for the cause of the Veteran's death is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


